         Case 2:19-cr-00243-JAD-NJK Document 32 Filed 09/03/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:19-cr-243-JAD-NJK
 4
                     Plaintiff,                             ORDER
 5
             v.
 6
     ROBERT MERLE PIERCE,
 7
                     Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   September 8, 2020 at 3:00 p.m., be vacated and continued to ________________
                                                                 11/17/2020 at 10:00 AMatinthe
                                                                                            LV hour of

12   ___:___
     Courtroom__.m.; or to
               3D before   a time and
                         Magistrate Judgedate
                                          Camconvenient
                                              Ferenbach. to the court.

13                      3rd day of September, 2020.
             DATED this ___

14
15
                                                     UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
